Citation Nr: 0944982	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for cluster headaches. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran, E.M.K.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1950 to 
December 1950 in the Navy and from June 1954 to December 1955 
in the Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a March 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that this claim must be remanded to obtain 
service treatment records from the Veteran's second period of 
active duty service in the Army and to furnish a VA 
examination.  The Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations impose obligations on VA 
to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2008).

The record does not show that the Veteran's Army records for 
his second period of active service were requested.  The 
RO/AMC must obtain the Veteran's service treatment records 
from his second period of active service in the Army from 
June 1954 to December 1955.  See 38 C.F.R. § 3.159(c)(2) (VA 
will undertake reasonable efforts to obtain relevant records 
in the custody of a Federal department or agency).  If the 
records are missing or unavailable, the RO/AMC must notify 
the Veteran of the unavailability and invite him to submit 
any additional service treatment records in his possession.  
It must also detail all actions taken to obtain the Army 
service treatment records and make a formal finding as to the 
unavailability.   

The Veteran must be afforded a VA examination for his claim.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In determining whether a VA examination is 
necessary, the threshold for finding a link between a current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, supra. at 83. 

At the March 2009 Travel Board hearing, the Veteran testified 
that his headaches symptoms began following an automobile 
accident in December 1950.  He hit his head on the windshield 
while riding as a passenger in a private vehicle.  He stated 
that the accident occurred shortly before his separation from 
Naval active duty on December 22, 1950.  The Veteran did not 
receive medical treatment at that time, but reported having 
headaches on a regular basis following the accident.  

The Court of Appeals for Veterans Claims (Court) has held in 
numerous instances that lay testimony regarding symptoms is 
competent evidence to show a continuity of symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (lay person may provide eyewitness account of 
medical symptoms).  Also, the Federal Circuit has ruled that 
the Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  "Symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In 
sum, the Veteran is competent to report headache symptoms to 
establish a continuity of symptomatology.  Layno, supra.; 
Falzone, supra. 

The Veteran's initial separation examination report, dated 
December 1950, did not reflect any neuropsychiatric 
abnormalities.  In a medical history questionnaire from 
February 1954, the Veteran reported being in a December 1950 
automobile accident and marked "Yes" to experiencing 
"frequent or severe headache."  The physician noted that 
the Veteran had a history of headaches, but that the headache 
symptoms were relieved following treatment for astigmatism.  
A Naval Reserve medical examination report also dated 
February 1954 reflects that the Veteran was not qualified for 
service based on "numerous neuro-psychiatric complaints" 
but did not provide details about the complaints.  
Nevertheless, the Veteran was activated for a second period 
of active duty in the Army beginning June 1954 through 
December 1955.  

In October 1958, the Veteran sought private medical treatment 
for fatigue symptoms and the physician also noted complaints 
of headaches.  The physician observed that the Veteran was 
discharged from the Navy for a nervous condition, but 
subsequently drafted into the Army.  He also mentioned that 
the Veteran experienced frontal headaches with sinusitis 
episodes and recently experienced a "whiplash" injury 
affecting his neck and back.  See June 1960 letter by G.S., 
MD.  The physician concluded that the Veteran might have a 
cervical spine syndrome, but also mentioned the possibility 
of a "migraine equivalent" to explain the Veteran's 
symptoms.   

VA treatment records, dated August 1960, showed that the 
Veteran had "arthritis of cervical spine due to trauma" and 
secondary headaches.  He underwent lumbar puncture, 
pneumoencephalogram, and left carotid arteriogram.  VA 
treatment records, dated March 1962, reflect that the Veteran 
had an "undisclosed disease of the nervous symptoms" and 
headaches.  He underwent a spinal puncture and 
pneumoencephalogram for treatment.  

The next record of medical treatment for headaches is a May 
1976 letter by N.H., MD.  Dr. N.H.'s letter focused on the 
Veteran's present symptoms and treatment.  He predicted that 
the headaches would disappear when the Veteran approached his 
50s and 60s.  However, the Veteran continued to experience 
headaches when he reached his 60s.  See December 1995 letter 
by D.D., MD.  VA treatment records from 2002 refer to 
complaints of headaches symptoms.  Most recently, March 2008 
VA treatment notes showed that the Veteran complained of 
experiencing headaches every night.  

Given the Veteran's reports of a continuity of symptomatology 
and documented medical history, the Board finds a VA 
examination is necessary.  Following a review of the record 
and physical examination of the Veteran, the VA examiner must 
provide a medical opinion on whether the Veteran's present 
headache disorder is etiologically related to his reported 
December 1950 automobile accident.  The examiner must express 
the opinion in terms of medical certainty and provide a 
scientific rationale for his or her opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC will obtain all VA treatment 
records reflecting treatment since March 
2009.  It will also ascertain if the 
Veteran has received any other medical 
treatment for headaches that is not 
included in the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the claims 
folder.

2. The RO/AMC will request the Veteran's 
Army service treatment records pertaining 
to his active service from June 1954 to 
December 1955.  In requesting these 
records, the RO/AMC must follow the 
current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received will be associated with the 
claims file.  

If the service treatment records are 
unavailable, the RO/AMC must notify the 
Veteran and invite him to submit any Army 
service treatment records in his 
possession.   The RO/AMC must document all 
actions taken to obtain the Army service 
treatment records and make a formal 
finding of unavailability.  

3. After the above actions are completed 
and all records generated are associated 
with the claims file, the Veteran will be 
afforded a VA examination for his 
headaches by an appropriately qualified 
healthcare provider.  The following 
considerations shall govern the 
examination:

(a) The claims file and a copy of 
this remand must be available for 
review.  The examiner will indicate 
receipt and review of these items in 
the examination report.  The examiner 
should pay particular attention to 
the record of a December 1950 
automobile accident and to Dr. G.S.'s 
June 1960 letter documenting the 
Veteran's medical history.  

(b) The examiner must interview the 
Veteran regarding his past and 
present headaches symptoms and 
perform a physical examination, to 
include all appropriate medical tests 
and studies.  

(c)  After completing the actions 
above, the examiner must state a 
diagnosis as to the Veteran's current 
headache disorder, if any.  For each 
diagnosis given, the examiner must 
express a medical opinion as to 
whether it is at least as likely as 
not that the diagnosis is 
etiologically related to the 
Veteran's report of injury from the 
December 1950 automobile accident.  
All opinions must be given in terms 
of medical certainty and accompanied 
by a scientific rationale.  If the 
examiner cannot give an opinion 
without resort to speculation, he or 
she should so state.  

4.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the October 2008 
Statement of the Case and readjudicate 
the claim.  If any benefit sought remains 
denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


